Case 17-05252-bem       Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09              Desc Main
                                 Document      Page 1 of 21




     IT IS ORDERED as set forth below:



     Date: October 1, 2018
                                                      _________________________________

                                                               Barbara Ellis-Monro
                                                          U.S. Bankruptcy Court Judge


 ________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:

JAMES DANIEL WISNER,                                       CASE NO. 16-59003-BEM

         Debtor.
                                                           CHAPTER 7

KYLE A. COOPER,

         Plaintiff,
                                                           ADVERSARY PROCEEDING NO.
v.                                                         17-5252-BEM

CARIBOU INVESTMENTS LLC,
THE PIEDMONT BANK, and
BRUMBLEY VENTURES LLC,

         Defendants.

              ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS

I.       Introduction

         Kyle A. Cooper, as trustee for the Chapter 7 estate of James Daniel Wisner (the

“Trustee”), filed a Complaint [Doc. 1] seeking avoidance and recovery of certain transfers made
Case 17-05252-bem        Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09            Desc Main
                                  Document      Page 2 of 21


to The Piedmont Bank (“Piedmont”), Caribou Investments LLC (“Caribou”), and Brumbley

Ventures LLC (“Brumbley”). Piedmont’s Answer and Defenses [Doc. 4] (“Answer”) includes a

counterclaim (the “Counterclaim”) seeking a determination that its judgment lien is superior to

and has priority over any interests held by the Trustee and unsecured creditors. This matter is

before the Court on Piedmont’s Motion for Judgment on the Pleadings [Doc. 9] (“Motion”)

seeking a judgment as to the Counterclaim. As further explained below, the Motion will be

denied.

II.       Judgment on the Pleadings

          Federal Rule of Civil Procedure 12(c) (applicable here through Federal Rule of

Bankruptcy Procedure 7012) states, “After the pleadings are closed—but early enough not to

delay trial—a party may move for judgment on the pleadings.” “[A] Rule 12(c) motion is

designed to provide a means of disposing of cases when the material facts are not in dispute

between the parties and a judgment on the merits can be achieved by focusing on the content of

the competing pleadings, exhibits thereto, matters incorporated by reference in the pleadings,

whatever is central or integral to the claim for relief or defense, and any facts of which the

district court will take judicial notice.” 5C Fed. Prac. & Proc. Civ. § 1367 (3d ed.). Accordingly,

“[j]udgment on the pleadings is appropriate where there are no material facts in dispute and the

moving party is entitled to judgment as a matter of law.” Perez v. Wells Fargo N.A., 774 F.3d

1329, 1335 (11th Cir. 2014). In determining whether a party is entitled to judgment on the

pleadings, the Court accepts as true all material facts alleged in the non-moving party's pleading

and views those facts in the light most favorable to the non-moving party. Id. If the pleadings

reveal a material dispute of fact, a motion for judgment on the pleadings must be denied. Id.




                                                2
Case 17-05252-bem           Doc 25      Filed 10/02/18 Entered 10/02/18 08:33:09                   Desc Main
                                       Document      Page 3 of 21


III.    Facts and Relief Sought

        The Court has reviewed the Complaint, the Answer, and Trustee’s Answer to

Counterclaim of the Piedmont Bank [Doc. 11] (“Answer to Counterclaim”) for what appear to be

the undisputed facts.1 The Court sets out those facts below, noting where appropriate any factual

disputes.

        A.       Facts

        On May 24, 2016 (the “Petition Date”), James Daniel Wisner (“Debtor”) filed under

penalty of perjury a voluntary petition constituting an order for relief under 11 U.S.C. § 301,

thereby initiating Case No. 16-59003 as a Chapter 7 proceeding in the United States Bankruptcy

Court for the Northern District of Georgia. [Complaint ¶¶ 2, 10; Answer ¶¶ 2, 10]. On June 7,

2016, Debtor filed his Statements “A” through “J” (the “Sworn Schedules”), Statement of

Financial Affairs (the “Sworn Statements”), and other bankruptcy disclosure forms under penalty

of perjury. [Complaint ¶ 11; Answer ¶ 11]. According to the Sworn Statements, Debtor is the

100% owner of Series B of Caribou, and, according to the Sworn Statements, Series B assets

include “Brumbley Enterprises [sic], LLC (holds notes from sale of property in Fairburn, GA)

[Wisner interest 25%].” [Complaint ¶ 12; Answer ¶ 12. On May 24, 2016], Trustee was

appointed as Interim Trustee of Debtor’s individual case and became the permanent Trustee on

June 27, 2016, at the conclusion of the meeting of creditors held pursuant to section 341(a) of the

Bankruptcy Code. [Complaint ¶ 13; Answer ¶ 13].

        On June 22, 2012, Piedmont filed a Complaint for Breach of Contract in the Superior

Court of Walton County, which was later transferred to the Superior Court of Newton County,

against Debtor and others to enforce the terms of a promissory note and guaranties. [Complaint ¶

1
 Piedmont filed the Motion on January 5, 2018, before the Trustee filed the Answer to Counterclaim on January 8,
2018. Notwithstanding the Motion preceding the Answer to Counterclaim, the Court has reviewed the Answer to
Counterclaim in determining the merits of the Motion.

                                                       3
Case 17-05252-bem       Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09           Desc Main
                                 Document      Page 4 of 21


14; Answer ¶ 14]. On August 22, 2013, the Superior Court of Newton County entered a Final

Judgment in favor of Piedmont and against Debtor, and others, for the principal amount of

$4,793,670.81, interest in the amount of $587,121.36 through August 1, 2013, $24,707.45 in

taxes paid by Piedmont, $2,817.18 in late charges, interest accruing after August 1, 2013 in the

amount of $932.10 per day, plus attorneys’ fees in the amount of $479,392.08. [Complaint ¶ 15;

Answer ¶¶ 15, 37] Answer to Counterclaim ¶ 2].

       The Complaint contains no allegation regarding Piedmont obtaining and recording a Writ

of Fieri Facias on its judgment. In the Counterclaim portion of the Answer, however, Piedmont

alleges as follows: “Promptly thereafter [referring to entry of the Final Judgment], Piedmont

caused a Writ of Fieri Facias to be recorded in multiple counties, including: Newton County,

Georgia, on September 17, 2013; Fayette County, Georgia, on October 15, 2013; and Walton

County, Georgia, on November 18, 2013.” [Answer ¶ 38]. In the Answer to Counterclaim,

Trustee states he “lacks knowledge or information sufficient to form a belief about the truth of

the allegations contained in Paragraph 38 … and therefore denies them.” [Answer to

Counterclaim ¶ 3].

       According to the Sworn Statements, which include Debtor’s bankruptcy schedules and

statement of financial affairs, Debtor owns 90% of Atlanta Arms & Ammo, Inc. (“AA&A”).

[Complaint ¶ 16; Answer ¶ 16]. On October 2, 2013, Piedmont brought an action against Debtor

and AA&A for the levy of shares Debtor owned in AA&A. [Complaint ¶ 17; Answer ¶ 17]. On

information and belief, in early 2014, Debtor received a distribution of $630,000.00 from AA&A

and immediately transferred it to Caribou or he caused his distribution to be made directly from

AA&A to Caribou (this transfer to Caribou is hereinafter referred to as the “Transfer”).

[Complaint ¶ 18; Answer ¶ 18]. In addition to the transfer of $630,000 in cash from AA&A



                                               4
Case 17-05252-bem            Doc 25       Filed 10/02/18 Entered 10/02/18 08:33:09                     Desc Main
                                         Document      Page 5 of 21


which Debtor directed to Caribou, Debtor caused AA&A to sell all its assets to another entity,

Hairy and Baxter, LLC. [Complaint ¶ 19; Answer ¶ 19].

         In Piedmont’s suit in the Superior Court of Newton County (Civil Action No. 2013-CV-

1854-5), a consent order was entered that required Caribou to pay $225,000 into a trust account,

to remain in the account pending further order of the Superior Court or the consent of Piedmont.

[Complaint ¶ 20; Answer ¶ 20]. The $225,000 in funds are currently being held by the attorney

for Caribou. [Complaint ¶ 21; Answer ¶ 21].2

         Trustee alleges in the Complaint, “Debtor has testified that part of the $630,000 transfer

to Caribou was used to purchase property in Panama City and to purchase property for

Brumbley.” [Complaint ¶ 22]. Piedmont responded to that allegation in the Answer that

Piedmont lacks knowledge or information sufficient to form a belief about the allegation and

therefore denies the allegation. [Answer ¶ 22].

         Trustee alleges in the Complaint, “On information and belief, prior to the Petition Date,

[Debtor] caused Caribou to transfer $200,466 to Piedmont Bank (not including the $225,000

being held in a trust account as a result of the consent order entered in Piedmont Bank’s suit).”

Complaint ¶ 23. Piedmont denies that allegation. [Answer ¶ 23].

         Trustee alleges in the Complaint, “Upon information and belief, based on the foregoing

scheme to defraud Debtor’s creditors, none of Debtor’s creditors could have discovered the

fraudulent nature of the Transfer before two years prior to the Petition Date.” [Complaint ¶ 24].

Piedmont denies that allegation. [Answer ¶ 24].

         Trustee alleges in the Complaint, “At the time of the Transfer, [Debtor] had creditors,

including Piedmont and the Internal Revenue Service, that had not and still have not been paid in


2
  Caribou denies this in its Answer, explaining, “[T]he $225,000 is being held in the escrow account of an
attorney for Mr. Wisner.” [Doc. 7 ¶ 21].

                                                         5
Case 17-05252-bem        Doc 25     Filed 10/02/18 Entered 10/02/18 08:33:09             Desc Main
                                   Document      Page 6 of 21


full for their debts. [Debtor] made the Transfer with the actual intent to hinder, delay, or defraud

his creditors.” [Complaint ¶¶ 26–27]. Piedmont admits those allegations only to the extent

applicable to Piedmont. [Answer ¶¶ 26–27].

       In the Counterclaim portion of the Answer, Piedmont alleges, “Pursuant to Georgia law,

‘all judgments obtained in the superior courts . . . shall bind all the property of the defendant in

judgment, both real and personal, from the date of such judgments . . .’ O.C.G.A. § 9-12-80.

[Answer ¶ 39]. In the Answer to Counterclaim, Trustee states that the quotation to a Georgia

statute does not require a response. [Answer to Counterclaim ¶ 4].

       Piedmont further alleges, “Debtor’s schedules show that Piedmont is the senior judgment

creditor.” [Answer ¶ 40].     Trustee admits the allegation to the extent it is consistent with

Debtor’s Sworn Schedules and Sworn Statements and denies it to the extent it is inconsistent.

[Answer to Counterclaim ¶ 5].

       B.      Relief Sought in the Complaint and Counterclaim

       Trustee seeks to avoid the Transfer under 11 U.S.C. § 544(b), which states that the trustee

may avoid any transfer of an interest of the debtor in property or any obligation incurred by the

debtor that is voidable under applicable law by a creditor holding an allowable claim. The

“applicable law” under which the Trustee asserts the Transfer is voidable is O.C.G.A. §§ 18–2–

74 and –75 and 28 U.S.C. § 3304. [Complaint ¶¶ 25–30].

       Trustee also seeks recovery of the avoided Transfer under 11 U.S.C. § 550. Complaint ¶¶

31–35. Trustee alleges Caribou is liable for the Transfer as the initial transferee and/or the person

for whose benefit the Transfer was made. [Complaint ¶ 32]. Trustee alleges Piedmont and

Brumbley are liable as immediate or mediate transferees of the initial transferee. [Complaint ¶¶

33–34].



                                                 6
Case 17-05252-bem           Doc 25      Filed 10/02/18 Entered 10/02/18 08:33:09                    Desc Main
                                       Document      Page 7 of 21


        In the Counterclaim, Piedmont

                 requests this Court order that: 1) Piedmont’s judgment lien is
                 superior to and has priority over any and all unsecured creditors, if
                 any, of Debtor; 2) Piedmont’s judgment is superior to and has
                 priority to the funds Plaintiff seeks to recover in this action; 3)
                 Piedmont’s judgment is superior to and has priority to the trustee;
                 and 4) Piedmont is entitled to immediately recover the
                 $225,000.00 currently held in Caribou’s attorney’s trust account.

[Answer ¶ 41].

        C.       Scope of the Motion for Judgment on the Pleadings

        The Motion asserts as follows:

                 Piedmont is entitled to judgment against the Plaintiff as follows:
                 ordering that (i) Piedmont’s judgment lien is superior to and has
                 priority over any and all unsecured creditors, if any, of Debtor; (ii)
                 Piedmont’s judgment is superior to and has priority to the funds
                 Plaintiff seeks to recover in this action; (iii) Piedmont’s judgment
                 is superior to and has priority to the trustee; and (iv) Piedmont is
                 entitled to immediately recover the $225,000.00 currently held in
                 Caribou’s attorney’s trust account.

Motion at 1-2. This language tracks, nearly verbatim, the relief requested in the Counterclaim.

The Court, therefore, limits its analysis and conclusions to the relief requested in the

Counterclaim.3

        D.       Other Relevant Documents and Proceedings

        Piedmont and Trustee set forth their arguments for and against judgment on the pleadings

in Piedmont’s Brief in Support of Defendant The Piedmont Bank’s Motion for Judgment on the

Pleadings [Doc. 10] (“Supporting Brief”), Trustee’s Brief in Response to the Motion for

Judgment on the Pleadings [Doc. 12] (“Response Brief”), and Piedmont’s Reply Brief in Support

of the Motion for Judgment on the Pleadings [Doc. 13] (“Reply Brief”).


3
  Piedmont’s and Trustee’s various briefs, at points, blur the line between the merits of Trustee’s claim against
Piedmont and the merits of Piedmont’s Counterclaim. The Court describes the scope of the Motion as a point of
clarification

                                                       7
Case 17-05252-bem          Doc 25      Filed 10/02/18 Entered 10/02/18 08:33:09                 Desc Main
                                      Document      Page 8 of 21


         Additionally, Piedmont requested oral argument on the Motion [Doc. 19], which the

Court granted [Doc. 20]. The Court held oral arguments on June 12, 2018, after which the Court

requested supplemental briefing on the applicability of O.C.G.A. § 18-2-77(b) to the

Counterclaim and the issues raised in the briefs. Piedmont and Trustee submitted supplemental

briefs on June 27, 2018 [Docs. 22, 23].

IV.      The Parties’ Arguments

         In Piedmont’s Supporting Brief, Piedmont argues two main points. First, Piedmont

argues it has “a valid, properly perfected judgment lien that is superior to any interest of the

trustee” because (1) in Georgia, a judgment lien generally attaches to all of the judgment debtor’s

property, both present and after-acquired;4 (2) a judgment lienholder with a valid, properly

perfected pre-petition lien is superior to that of the trustee as hypothetical lien creditor whose

lien arises on the date of the debtor’s filing;5 (3) Piedmont obtained a judgment against Debtor

on August 22, 2013, and perfected the judgment by recording writs of fieri facias in Newton

County on September 17, 2013, in Fayette County on October 15, 2013, and in Walton County

on November 18, 2013;6 and (4) Piedmont’s judgment lien pre-dates any lien the Trustee may

have as a hypothetical lien creditor, which would have arisen on the petition date of May 24,

2016.7

         Second, Piedmont argues that its judgment lien attaches to any property that comes into

the estate through avoidance actions filed by Trustee because (1) “property of the estate”

includes property acquired by the estate postpetition and property recovered through a trustee’s



4
  Supporting Brief at 4 (citing O.C.G.A. § 9–12–80; In re Fox, No. 07-20069, 2009 WL 8617166, *1 (Bankr. N.D.
Ga. Sept 29, 2009) (Brizendine, J.)).
5
  Id. (citing Matter of Lively, 74 B.R. 238, 239 (S.D. Ga. 1987)).
6
  Id. at 4–5.
7
  Id.at 5.

                                                     8
Case 17-05252-bem           Doc 25       Filed 10/02/18 Entered 10/02/18 08:33:09                    Desc Main
                                        Document      Page 9 of 21


avoidance powers;8 (2) judgment liens are generally not invalidated by a bankruptcy filing or a

discharge but rather continue and attach to a debtor’s after-acquired property;9 and (3) as held in

In re Veterans Choice Mortgage, 291 B.R. 894, 896 (S.D. Ga. 2003) (hereinafter, “VCM”), “[I]f

the trustee pursues an action to recover property fraudulently conveyed, then any property

recoverable by the trustee that is subject to a lien continues to be subject to the lien after

recovery.”10

        Piedmont’s Supporting Brief Concludes:

                 As of the date of the bankruptcy filing, the amount owed [under
                 the judgment] was $6,825,664.28. Even if the Plaintiff successfully
                 avoids the subject transfer(s), Piedmont’s valid and properly
                 perfected judgment lien attaches to any property the trustee may
                 recover to the extent of $6,825,664.28, including the $225,000.00
                 currently held in defendant Caribou’s attorney’s trust account.
                 Piedmont’s lien would therefore be superior to Plaintiff’s claims.11

        The parties’ subsequent briefs focus exclusively on the second main argument noted

above—that is, whether and to what extent Piedmont’s judgment lien encumbers the $225,000 in

trust account funds and any other property recovered by Trustee in avoidance actions. 12 Trustee,

in his Response Brief, argues that Piedmont’s judgment lien never attached to the $225,000

because the $225,000 constitutes a chose in action, and in Georgia, judgment liens do not attach

to choses in action absent some type of collateral court proceeding, such as a garnishment.13 As




8
  Id. (citing 11 U.S.C. § 541(a)(3), (7))
9
  Id. (citing Matter of Lively, 74 B.R. at 239)
10
   Id. at 5–6 (quoting In re Veterans Choice Mortgage, 291 B.R. 894, 896 (S.D. Ga. 2003)).
11
   Id. at 6.
12
   As noted, Trustee asserted insufficient information regarding—and therefore denied—Piedmont’s allegation in ¶
38 of the Answer that Piedmont perfected its judgment lien by recording a writ of fieri facias in Newton, Fayette,
and Walton Counties. Answer to Counterclaim ¶ 3. Piedmont did not attach copies of any writs, recorded or
otherwise, to the Answer.
13
    Response Brief at 4 (citing O.C.G.A. § 9–13–57; Fidelity & Deposit Co. of Maryland v. Exchange Bank of
Macon, 100 Ga. 619, 28 S.E. 393 (1897); Prodigy Center/Atlanta et al. v. T-C Associates, 269 Ga. 522, 501 S.E.2d
209 (1998)).

                                                        9
Case 17-05252-bem           Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09            Desc Main
                                     Document     Page 10 of 21


to Piedmont’s argument that its judgment lien would attach to Trustee’s avoidance recoveries in

general, Trustee argues at length that VCM was wrongly decided.14

         Piedmont, in its Reply Brief, argues that its judgment lien attached to the $225,000 held

in trust because Piedmont’s suit against AA&A, while not a garnishment, constitutes a

“collateral proceeding” of the sort that fixes a judgment lien on a chose in action.15 Piedmont

further argues that VCM was correctly decided and addresses several of Trustee’s arguments to

the contrary.16 Piedmont’s Reply Brief concludes by noting that

                  Piedmont’s claim is more than 95% of the filed claims, and as a
                  result, Piedmont stands to receive the majority of any funds the
                  Trustee may ultimately recover. It would be illogical and circular
                  to … allow the Trustee to proceed with this litigation just to turn
                  around and distribute virtually all of the recovered funds right back
                  to Piedmont.17

V.       Analysis

         A.       Georgia Law on Judgment Liens

         In Georgia, judgments “bind all the property of the defendant in judgment, both real and

personal, from the date of such judgments except as otherwise provided” by statute. O.C.G.A. §

9-12-80. A Georgia judgment lien “is often described as ‘floating’ because the lien covers

property acquired by the debtor subsequent to the rendition and execution of the judgment

against him.” Crossroads Bank of Georgia v. Corim, Inc., 262 Ga. 364, 365 n.2, 418 S.E.2d 601,

602 n.2 (1992).

         Georgia statutes “otherwise provide” for several exceptions to the general rule that

judgments automatically bind all property of the judgment defendant. As to real property, a

judgment does not bind or become a lien on title to real property until the judgment, or a writ of
14
   Id. at 5–10.
15
   Reply Brief at 2.
16
   Id. at 3–4.
17
   Id. at 4

                                                   10
Case 17-05252-bem         Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09            Desc Main
                                   Document     Page 11 of 21


fieri facias issued on the judgment, is recorded with the clerk of the superior court of the county

where the real property is located and is entered in the applicable indexes. O.C.G.A. § 9-12-

86(b).

         While a judgment lien generally attaches to personalty on entry of a final judgment,

several statutory exceptions to the general rule exist. See Levine v. Weyer (In re DOTMD, LLC),

303 B.R. 519 (Bankr. N.D. Ga. 2003) (Bihary, J.) (providing that a creditor acquires a lien on the

date of judgment against debtor’s personal property even though there is no entry on the GED)

(citations omitted). Most relevant here, judgments do not automatically attach to choses in

action. See O.C.G.A. § 9-13-57 (“Choses in action are not liable to be seized and sold under

execution, unless made so specially by statute.”). A “chose in action” is defined as “personalty to

which the owner has a right of possession in the future or a right of immediate possession which

is being wrongfully withheld.” O.C.G.A. § 44-12-20. Examples include proceeds from a contract

performance, the right of a creditor to be paid on a debt, partnership interests, e.g., Prodigy

Centers/Atlanta No. 1 L.P. v. T-C Assocs., Ltd., 269 Ga. 522, 501 S.E.2d 209 (1998), and

corporate stock, e.g., Fourth Nat. Bank v. Swift & Co., 160 Ga. 372, 127 S.E. 729 (1925).

         As explained in Prodigy Centers/Atlanta No. 1 L.P., a judgment lien

                attaches only to such property of the debtor as is capable of seizure
                and sale under execution based upon such judgment.... [C]hoses in
                action are not subject to seizure and sale under executions based
                upon ordinary judgments. In order to reach the property of the
                debtor in such choses in action, some other additional proceeding
                is necessary to fix the lien of such judgments. [It] must be reached
                either by process of garnishment or by some collateral proceeding
                instituted for the purpose of impounding it so that it can be applied
                in satisfaction of the judgment.

Prodigy Centers/Atlanta No. 1 L.P., 269 Ga. at 523 n.3, 501 S.E.2d at 211 n.3 (1998) (quoting

Fidelity & Deposit Co. of Maryland v. Exchange Bank of Macon, 100 Ga. 619, 625, 28 S.E. 393



                                                 11
Case 17-05252-bem        Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09            Desc Main
                                  Document     Page 12 of 21


(1897)) See also McWilliams v. Hemingway, 80 Ga. App. 843, 845, 57 S.E.2d 623, 625 (1950)

(“Execution may issue under [the judgment] and levy be made on all the defendant's property of

which he is in possession. However, property or money to which the debtor has only the right of

possession rather than the actual possession is a chose in action. No lien is created upon a chose

in action by a judgment. The plaintiff's lien arises rather by summons in garnishment, and when

money due the defendant as salary is in the hands of the employer, the lien attaches from the date

of the summons.”) (citation omitted); Gen. Lithographing Co. v. Sight & Sound Projectors, Inc.,

128 Ga. App. 304, 304, 196 S.E.2d 479, 481 (1973) (“A judgment does not create a lien on a

chose in action. The lien on a chose in action is created by the service of a summons of

garnishment, and the lien dates from the date of the service of the summons, and not from the

date of the judgment.”) The Georgia Court of Appeals described the effect of a judgment on a

chose in action in Piedmont Sav. Co. v. Chapman, 42 Ga. App. 555, 558, 156 S.E. 638, 640

(1931) as follows:

               [W]here moneys have been reduced to the possession of the court
               by the collection of choses in action, the liens of pre-existing
               judgments attach thereto, and upon distribution, are entitled to
               preference according to their dignity and priority, but the liens of
               such judgments can not be held to so attach to money or choses in
               action as that, prioprio vigore, they will prevent the alienation by
               the debtor of that class of property before the suing out of a
               summons of garnishment, or some other collateral proceeding
               necessary to fix absolutely the lien of such judgment so as to
               remove it from the personal dominion and control of the debtor.


Id. 42 Ga. App. at 558, 156 S.E. at 640. The rationale for the requirement of a collateral

proceeding reflects “sound policy, because it guarantees that the third party, who holds the

property and may also have rights in the subjection property, will receive notice and the

opportunity to be heard, and that the property is fairly distributed.” See Levine v. Weyer 303 B.R.



                                                12
Case 17-05252-bem        Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09            Desc Main
                                  Document     Page 13 of 21


at 526 n. 7 (citing Farm Credit Bank of St. Louis et al v. Swartz (In re: Lucas), 18 F.3d 413, 417

(7th Cir. 1994)).

        In sum, a judgment creditor must initiate a garnishment or similar collateral proceeding to

attach a judgment lien to a chose in action and before such time a judgment debtor can freely

transfer choses in action. In a garnishment, the lien arises upon service of a garnishment

summons. There is a dearth of case law on non-garnishment “collateral proceedings” that fix a

judgment lien on a chose in action. The Court will assume, without deciding, that in a collateral

proceeding, the judgment lien attaches upon service of the documents initiating the proceeding

and any related summons.

        B.      Issues Raised by the Parties

        The Motion and briefs raise two primary issues: (1) whether Piedmont’s judgment lien

attached to the $225,000 currently held in escrow pursuant to the Consent Order, and (2) whether

Piedmont’s judgment lien will attach to any recovery by Trustee in this action.

                1.     Piedmont’s Judgment Lien and the $225,000 Held in Trust Account

        Trustee argues that Piedmont’s judgment lien never attached to the $225,000 because the

$225,000 constitutes a chose in action, to which judgment liens do not attach absent a collateral

proceeding such as a garnishment. Piedmont, in its Reply Brief, responded to Trustee’s argument

as follows:

       Here, Piedmont initiated and prosecuted a “collateral proceeding” to reach the
       $225,000.00 Specifically, in Piedmont’s suit in the Superior Court of Newton
       County, (Civil Action No. 2013-CV-1854-5), a consent order was entered that
       required the payment of the $225,000.00 into a trust account, to remain in the
       account pending further order of the Superior Court or Piedmont’s consent. The
       Superior Court’s intent is clear: to segregate the $225,000.00 from the defendants’
       other accounts/monies for Piedmont’s benefit and to protect those funds from
       being garnished or seized by another creditor.
Reply Brief at 2.



                                                13
Case 17-05252-bem         Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09          Desc Main
                                   Document     Page 14 of 21


       Trustee and Piedmont expounded on their arguments as to these funds at the June 12 oral

arguments. Piedmont’s counsel quoted an excerpt from the consent order; specifically, the

portion of the order directing Caribou to “pay into the trust account of the law firm Alexander

Royston LLP the sum of $225,000, which shall remain held in such trust account until further

order of the court or the written consent of Piedmont.” Piedmont’s counsel argued that the intent

of the consent order was clear–the payment into the trust account was for Piedmont’s benefit and

would not have been subject to seizure or garnishment by other creditors, including a

hypothetical lien creditor.

       Trustee’s counsel, at oral argument, conceded that the funds were put into a segregated

account, but asserted (1) Piedmont took no further steps to seize the funds, (2) Piedmont’s

entitlement to the funds was contested in the Newton County action, (3) the only concrete

definition of “collateral proceeding” provided by Georgia case law is a garnishment, and (4)

while the Newton County action was for a levy on shares of AA&A, Debtor’s continued

dominion and control over the shares suggests Piedmont never obtained the levy.

       The pleadings in this adversary proceeding do not include a copy of the consent order

directing Caribou to put the $225,000 into a trust account, or any other documents from the

Newton County action. As further explained below, the Court has insufficient information

regarding not only the consent order, but also the Newton County action itself. The Court cannot

conclude, based on the pleadings alone, that Piedmont’s judgment lien attached to the $225,000,

let alone determine that “Piedmont is entitled to immediately recover the $225,000” as requested.

       The Newton County action, as described in the pleadings, appears to be the type of

collateral proceeding capable of fixing a judgment lien on a chose in action. Piedmont initiated

the suit to levy Debtor’s shares in AA&A. As noted above, corporate stock is a chose in action,



                                               14
Case 17-05252-bem        Doc 25     Filed 10/02/18 Entered 10/02/18 08:33:09            Desc Main
                                   Document     Page 15 of 21


and the general rule is that choses in action are “not liable to be seized and sold under execution”

unless made so “specially by statute.” O.C.G.A. § 9-13-57. The Court’s research indicates

corporate stock, by statute, can be seized and sold under execution. See O.C.G.A. §§ 11-8-112,

9-13-58; see also generally Grossman v. Glass, 239 Ga. 319, 236 S.E.2d 657 (1977). The

pleadings before the Court describe the nature of the Newton County action (a suit to levy

shares) but provide insufficient information for the Court to rule, as a matter of law, that the

Newton County action was the proper statutory proceeding to fix a judgment lien on corporate

stock.

         Even assuming Piedmont utilized the statutorily authorized procedure for levying shares

of corporate stock, the consent order at issue is not a part of the pleadings and appears to be a

subject of dispute with the Trustee. The pleadings contain only references to the consent order

and its direction to Caribou to place the $225,000 into a trust account. The Court cannot

determine whether the consent order contemplated a seizure of money for the purpose of

appropriating it to pay Piedmont’s judgment, or as suggested by Trustee, was intended to prevent

transfer of the funds while entitlement to them was determined through litigation.

                2.     Piedmont’s Judgment Lien and Any Recovery in This Action

         As noted, the parties’ arguments on whether Piedmont’s judgment lien attaches to any

recovery obtained by Trustee in this action have focused on the persuasive value of VCM, 291

B.R. 894 (Bankr. S.D. Ga. 2003).




                                                15
Case 17-05252-bem             Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09                 Desc Main
                                       Document     Page 16 of 21


                         i.      Veteran’s Choice Mortgage

                In VCM, creditor J & B Enterprises (“J & B”) obtained a judgment against the

debtor and perfected the judgment lien before debtor filed a Chapter 7 petition. In the bankruptcy

case, J & B filed a proof of claim asserting a secured status. The Chapter 7 trustee objected to J

& B’s secured status, arguing that no property secured the claim. J & B argued that the trustee’s

attempt to change the status of the proof of claim was premature; in a pending adversary

proceeding, the trustee was alleging preferential and fraudulent transfer of assets. Id. at 896. If

the trustee was successful in the adversary proceeding, J & B contended, “property [would] be

brought back into the bankruptcy estate to which the judgment lien of J & B has attached.” Id.

        The issue in VCM was whether J & B’s proof of claim should be allowed as secured or

unsecured. The court stated that J & B’s secured status depended on “whether J & B's judgment

lien attaches to property recovered by the Trustee under a § 548 theory and to property recovered

by the Trustee based on a § 547 cause of action.” Id.

        As to whether the judgment lien attaches to property recovered under § 548, the court

stated, “[I]f a creditor has a state law right to seize and recover the property, it's [sic] lien will

attach to after-acquired property recovered by the bankruptcy trustee.” That determination,

according to the court, depended on whether “the creditor has a right under state law,

independent of the bankruptcy filing, to recover the property.” Id. at 897.

        The court in VCM construing former O.C.G.A. § 18–2–22,18 stated that in Georgia, “a

pre-transfer creditor has a right to recover property fraudulently transferred,” regardless of




18
  Former O.C.G.A. § 18–2–22 was the precursor to Georgia’s Uniform Fraudulent Transfers Act (“UFTA”),
O.C.G.A. §§ 18–2–70 to –85, which went into effect on July 1, 2002. As of July 1, 2015, the Uniform Fraudulent
Transfers Act was renamed the Uniform Voidable Transactions Act (“UVTA”).

                                                     16
Case 17-05252-bem             Doc 25      Filed 10/02/18 Entered 10/02/18 08:33:09                        Desc Main
                                         Document     Page 17 of 21


whether the transfer was actually fraudulent or constructively fraudulent. Id. at 897.19 But a

“post-transfer creditor[] may only recover the property if he can show the grantor's actual

intention to defraud subsequent creditors.” Id. at 897. The court continued, “Here, if the creditor

is a pre-transfer creditor who holds a valid judgment lien, his lien will attach to any property

recoverable by the trustee by means of § 548. However, if the creditor is a post-transfer creditor

his lien will attach to property recoverable by the trustee only if the evidence establishes the

debtor's actual intent to defraud subsequent creditors.” Id. at 898.

         As to whether the judgment lien could attach to any preference recovery under § 547, the

court concluded that no judgment lien can ever attach to such a recovery, reasoning as follows:

“For the judicial lien to attach to property recoverable from a preferential transfer the creditor

must have a state law right to recover the property transferred. … This [preference] cause of

action is exclusively reserved to the bankruptcy trustee and no creditor may set aside a

preferential transfer. J & B has no state law remedy for a preferential transfer. Having no state

law right for recovery prevents J & B's judicial lien from attaching to any property recoverable

by the trustee by virtue of the preference.” Id. at 898-99 (citation omitted).

         While the Court agrees with VCM that a judgment creditor’s rights are determined by

underlying state law, the Court respectfully disagrees that a determination of whether the creditor

would have a right to recover the property outside bankruptcy answers the question of whether a

judgment lien has attached to a particular type of property and would thus encumber the property

recovered by a trustee. In Georgia, the ability of a judgment lien creditor to perfect its lien in

real estate, personalty, or a chose in action differs depending on the type of property and on what

other type of lien is under consideration. See Levine v. Weyer, , 303 B.R. at 524(in part the court

19
   In a footnote, the court cited United States v. Hickox, 356 F.2d 969 (5 th Cir. 1966), for the following proposition:
A pre-transfer creditor is one who is a creditor at the time of the fraudulent transfer and thereafter reduces his claim
to a judgment lien.” In re Veterans Choice Mortgage, 291 B.R. at 897 n.4.

                                                          17
Case 17-05252-bem        Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09              Desc Main
                                  Document     Page 18 of 21


discusses the need or lack thereof for a judgment creditor to record a fi fa in the GED and

priority vis a vis the holder of a consensual security interest). Thus, the Court is not persuaded by

the broad proposition set forth in VCM. Because a judgment lien that is not otherwise avoided

under § 522(f) or § 547 of the Bankruptcy Code continues in the property to which it attached

prior to the filing, the Court believes that the proper analysis considers each type of property and

the facts relevant to the status of any lien against such property. Relevant circumstances could

include recordation or lack thereof, where the recording occurred, filing of a garnishment or

other collateral action, and service of the summons for such actions.

        While the Court does not agree with Piedmont that VCM adequately addresses the issues

before the Court, the Court also does not agree with Trustee’s arguments for why VCM was

wrongly decided. Trustee argues that VCM fails to address 11 U.S.C. § 552(a), a Code section

Trustee asserts “controls.” Section 552(a) states, subject to exceptions that do not apply here, that

“property acquired by the estate or by the debtor after the commencement of the case is not

subject to any lien resulting from any security agreement entered into by the debtor before the

commencement of the case.” Trustee acknowledges that § 552(a) refers to liens arising from

security agreements, rather than judgment liens. Trustee asserts, however, that “the clear intent”

of § 552(a) “is that property acquired by the estate is not subject to a prepetition lien.” The Court

disagrees that § 552(a) is relevant to this dispute. The Bankruptcy Code specifically defines the

terms “security agreement” and “judicial lien.” See 11 U.S.C. § 101(50) (defining “security

agreement”; § 101(36) (defining “judicial lien”). Section 552(a) plainly applies to the former and

not the latter.

        Trustee also argues that § 362(a)(4)’s prohibition of “any act to create, perfect, or enforce

any lien against property of the estate” prevents the attachment of a judgment lien on a trustee’s



                                                 18
Case 17-05252-bem            Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09         Desc Main
                                      Document     Page 19 of 21


recovery in an avoidance action. Trustee cites numerous cases holding that § 362(a)(4) operates

to stay an “act” that occurs by operation of law, such as the automatic attachment of judgment

liens on after-acquired property. The Eleventh Circuit has rejected the argument that the

automatic stay protects the estate against adverse effects that occur merely by operation of state

law. See Title Max v. Northington (In re Northington), 876 F.3d 1302, 1310, 1313 (11th Cir

2017) (“[W]e must decide whether the filing of a bankruptcy petition necessarily freezes the

debtor's estate and thereby forestalls the operation of the state-law rules that define and regulate

the property interests that comprise that estate. … Section 362(a)'s particular language …

specifically targets the affirmative conduct of creditors. … While Section 362(a)'s text

undoubtedly prevents creditors from taking steps to actively pry assets out of a debtor's estate, it

does not separately prevent those assets from evaporating on their own—as here,

‘automatically’—pursuant to the ordinary operation of state law.”).

                       ii.      The Court Cannot Currently Determine Whether Piedmont’s

                       Judgment Lien Will Attach to Any Recovery by Trustee

       Because Piedmont relies primarily on VCM, Piedmont has not provided a compelling

legal argument that its judgment lien will automatically attach to any recovery by Trustee in this

proceeding. And, the pleadings before the Court do not include any of the documents underlying

Piedmont’s Counterclaim, such as Piedmont’s judgment against Debtor, any recorded writ of

fieri facias issued on the judgment, Piedmont’s Newton County lawsuit against Debtor and

AA&A, or the order directing Caribou to deposit $225,000 to an attorney trust account. Trustee

has denied—for lack of knowledge or information—Piedmont’s allegation that it obtained a writ

of fieri facias on its judgment and recorded the writ in Newton, Fayette, and Walton Counties

between September and November 2013. The Court must accept as true the facts as set forth by



                                                 19
Case 17-05252-bem       Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09            Desc Main
                                 Document     Page 20 of 21


Trustee, the non-moving party. Moreover, even if Piedmont has recorded writs of fieri facias,

recording would not cause its judgment lien to attach to a chose in action such as the AA&A

distribution. Consequently, the Court cannot currently conclude that, as a matter of law, the

judgment lien will attach to or give Piedmont any priority to any recovery obtained by Trustee in

this proceeding.

V.     Conclusion

               For the forgoing reasons, it is ORDERED that The Piedmont Bank’s Motion for

Judgment on the Pleadings is denied.




                                       END OF ORDER




                                               20
Case 17-05252-bem         Doc 25    Filed 10/02/18 Entered 10/02/18 08:33:09   Desc Main
                                   Document     Page 21 of 21


                                        Distribution List

Kyle A. Cooper, Trustee
Suite 102
615 Colonial Park Drive
Roswell, GA 30075

William D. Matthews
Arnall Golden Gregory LLP
Suite 2100
171 17th Street, NW
Atlanta, GA 30363

Nicholas P. Smith
Buckley Beal LLP
Suite 900
1230 Peachtree Street, NE
Atlanta, GA 30309

Aaron M. Kappler
Thompson, O'Brien, Kemp & Nasuti, P.C.
Suite 300
40 Technology Parkway South
Peachtree Corners, GA 30092

H. Matthew Horne
Rosenzweig, Jones, Horne & Griffis, P.C.
32 South Court Square
P. O. Box 220
Newnan, GA 30264




                                               21
